Citation Nr: 1743017	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-27 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable initial evaluation for hypertension.

2.  Entitlement to a compensable evaluation for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from October 1965 to January 1969.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held in Bradley v. Peake, 22 Vet. App. 280 (2008), that a situation was possible where a veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) by having an additional disability of 60 percent or more.  See 38 U.S.C.A. § 1114 (s) (West 2015).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

In this case, the Veteran is in receipt of SMC based on loss of use of a creative organ, under K-1, effective November 2002, and under S-1 for having one disability, posttraumatic stress disorder, rated as 100 percent disabling and additional disability rated as 60 percent or more, effective December 2003.  These awards of SMC are dated prior the Veteran's claims on appeal, which were received by VA in April 2009.  Thus, the facts of Bradley are sufficiently differentiable from the facts of this case such that the holding in Bradley is inapplicable and that any TDIU claim would be moot.  Specifically, the Veteran has already been granted an award of SMC based on additional service-connected disabilities independently ratable at 60 percent or more.  As the Veteran has already been awarded SMC on this basis and thus would have no need to establish a TDIU rating in order to qualify for SMC under 38 U.S.C.A. § 1114 (s), the holding in Bradley is not applicable and any TDIU claim is moot.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the duty to assist, VA must obtain records of relevant medical treatment or examination at VA facilities.  38 U.S.C.A. § 5103A (c)(2) (West 2015).  The September 2012 statement of the case (SOC) referenced electronic review of VA treatment records from the Birmingham VA Medical Center (VAMC) dated from June 2009 to March 2010, from the Atlanta VAMC dated from June 2004 to October 2007, from the East Orange VAMC dated from April 2004 to May 2004, from the Memphis VAMC dated in March 1999, from the New York VAMC dated from November 2005 to September 2007, from the Nevada (Las Vegas) VAMC dated from June 2002 to February 2004 and from the Washington VAMC dated from June 2001 to January 2005.  

Although some, but not all, of the VA treatment records referenced in the September 2012 SOC have been contemporaneously associated with the claims file; however, with the exception of the cited Birmingham VAMC treatment records, dated from June 2009 to March 2010, the other electronically reviewed records are not relevant to the Veteran's claims herein.  Specifically, the Veteran's claim at issue for a compensable rating for erectile dysfunction was received by VA on April 16, 2009, and service connection has been established for hypertension from April 16, 2009; thus, even with consideration of the one year period prior to the erectile dysfunction increased rating claim, as these VA treatment records predate such, they are not proximate or relevant to either claim.  By specifying "relevant" records, the regulation allows for consideration of their relevance.  Cf. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (where the regulation does not specify that relevant records from a custodian are to be obtained pursuant to VA's duty to assist, it will not be read to impose a relevancy standard on VA's duty to provide assistance with regard to such records).  

Additionally, a March 2016 rating decision referenced electronic review of VA treatment records from the Birmingham VAMC, dated from October 2015 to March 2016.  Furthermore, in an April 2015 VA Form 21-4142, Authorization for Release of Information, the Veteran indicated treatment from the Birmingham VAMC from January 2015 to March 2015 and from the Tuscaloosa VAMC in February 2015.  

A review of the record reflects VA treatment records from the Birmingham VAMC, dated from November 2008 to June 2009 and from April 2010 to September 2012, as well as records dated in March 2013, have been associated with the record.  Additionally, admission reports from the Birmingham VAMC dated in March 2013, January 2015, February 2015 and October 2015 are of record and a February 2015 admission report from the Tuscaloosa VAMC is also of record.  

Thus, the Veteran's VA treatment records, from the Birmingham VAMC, dated from June 2009 to March 2010, as referenced by the September 2012 SOC, and dated from October 2015 to March 2016, as referenced by the March 2016 rating decision, as well as the records from the Birmingham VAMC, dated from January 2015 to March 2015, and from the Tuscaloosa VAMC, dated in February 2015, as cited by the Veteran, are potentially relevant to the Veteran's appeal for a higher initial rating for hypertension, and increased rating claim for erectile dysfunction on appeal, as they are dated proximate to and during the pendency of these matters.  Furthermore, because the Board is not able to access VA treatment records unless they are associated with the record before the Board, a remand is required to ensure complete appellate review.  

Therefore, on remand, any and all VA treatment records from the Birmingham VAMC, to include any associated outpatient clinics, since June 2009 (excluding any records previously associated with the claims file) and VA treatment records from the Tuscaloosa VAMC, to include any associated outpatient clinics, dated in February 2015, should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2) (2016), Sullivan, 815 F.3d at 793.  
Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all of the Veteran's VA treatment records from the Birmingham VAMC, to include any associated outpatient clinics, since June 2009 (excluding any records previously associated with the claims file), and from the Tuscaloosa VAMC, to include any associated outpatient clinics, dated in February 2015, and associate these records with the claims folder.  

All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

